Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/956543 filed on 06/19/20.

Summary of claims

Claims 25-43 are pending.
Claims 25-43 are rejected.

Oath/Declaration

The oath/declaration filed on June 19th, 2020 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-43 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisk et al. (US Pub. 20120235624).

As to claims 25, 42 and 43 the prior art teaches a computerized system configured to design an electrical storage system based on one or more design requirements provided as input to the computerized system, the computerized system comprising: at least one computer processor; and at least one non-transitory computer readable medium encoded with a plurality of instructions that, when executed by the at least one computer processor, perform a method comprising: 

generating, based on the one or more design requirements and information for a plurality of energy storage systems (see fig 1 element 20) including a first type of energy storage system and a second type of energy storage system different from the first type of energy storage system, a viable configuration space (see fig 1 element 20 and paragraph 0020-0024 and background); 

determining, for each of multiple pairs of energy storage systems in the plurality of energy storage systems (see fig 1 element 20)  having characteristics that fall within the viable configuration space, a performance measure of the pair, wherein determining the performance measure comprises evaluating a control strategy that dynamically splits power provided and/or stored by the first and second energy storage systems in the pair during each of a plurality of time intervals (see fig 1-3 element 20 and paragraph 0029-0034 and summary); 

and providing, on a user interface, an indication of a pair of energy storage systems selected based on the performance measure (see fig 1-3 paragraph 0033-0037).

As to claim 26 the prior art teaches wherein generating a viable configuration space comprises generating a viable configuration space having one or more bounds selected from a group consisting of: cost, weight, and power (see fig 1 nd paragraph 0021-0025 and background). 

As to claim 27, the prior art teaches wherein the one or more design requirements include one or more relative performance preferences selected from a group consisting of: cost, weight, power, and range (see fig 1-2 element 20 and paragraph 0024-0028).

As to claim 28 the prior art teaches wherein the one or more design requirements include drive cycle characteristics (see fig 1-2 paragraph 0026-0030 and background).

As to claim 29 the prior art teaches wherein the one or more design requirements include vehicle parameters (see fig 1-2 element 20 and paragraph 0028-0032 and summary).

As to claim 30 the prior art teaches wherein determining a performance measure of the pair further comprises determining, based at least in part on the one or more relative performance preferences, a ranking of the pair of energy storage systems relative to one or more other pairs of energy storage systems having characteristics that fall within the viable configuration space (see fig 1-3 paragraph 0030-0035 and summary).

As to claim 31 the prior art teaches wherein the at least one computer processor is further programmed to provide, on the user interface, a graphical representation of the evaluated control strategy that dynamically splits power provided and/or stored by the first and second energy storage system systems in the pair during each of the plurality of time intervals (see fig 1-3 and paragraph 0032-0036).

As to claim 32, the prior art teaches wherein evaluating the control strategy that dynamically splits power comprises: determining whether a load coupled to the first and second energy storage systems is providing energy or consuming energy during a current time interval (see fig 1-3 paragraph 0035-0038); 

and in response to determining that the load is providing energy during the current time interval, prioritizing charging the second energy storage system over the first energy storage system (see fig 1-3 paragraph 0037-0040 and summary).

As to claim 33 the prior art teaches wherein prioritizing charging the second energy storage system over the first energy storage system comprises charging the second energy storage system to a charging limit of the second energy storage system (see fig 1-3 paragraph 0027-0031).

As to claim 34 the prior art teaches wherein evaluating the control strategy that dynamically splits power further comprises: dynamically determining the charging limit of the second energy storage system based, at least in part, on a simulated electrochemical state of the second energy storage system in the current time interval (see fig 1-3 paragraph 0024-0029 and summary).

As to claim 35 the prior art teaches wherein evaluating the control strategy that dynamically splits power comprises: determining whether a load coupled to the first and second energy storage systems is providing energy or consuming energy during a current time interval (see fig 1-4 paragraph 0038-0042); 

and in response to determining that the load is consuming energy during the current time interval, determining whether a power requirement of the load in the current time interval is increasing or decreasing from at least one previous time interval (see fig 1-3 paragraph 0040-0044 and summary); 

and in response to determining that the power requirement of the load in the current time interval is increasing, prioritizing discharging the first energy storage system over discharging the second energy storage system in the current time interval (see fig 1-3 paragraph 0042-0046).

As to claim 36 the prior art teaches wherein prioritizing discharging the first energy storage system over discharging the second energy storage system comprises: discharging the first energy storage system to a discharging limit of the first energy storage system; and discharging the second energy storage system, within a discharging limit of the second energy storage system, to a remaining power demand of the load not supplied by the first energy storage system (see fig 1, fig 3-5 paragraph 0046-0050 and summary).

As to claim 37, the prior art teaches wherein evaluating the control strategy that dynamically splits power further comprises: dynamically determining the discharging limit of the first energy storage system based, at least in part, on a simulated electrochemical state of the first energy storage system in the current time interval (see fig 1 3-5 paragraph 0033-0038).

As to claim 38 the prior art teaches wherein evaluating the control strategy that dynamically splits power further comprises: determining a rate of power increase based on power to be discharged by the first energy storage system in the current time interval and power discharged by the first energy storage system in the at least one previous time interval (see fig 1-2 paragraph 0026-0032); 

determining whether the rate of power increase exceeds a threshold rate of power increase; and limiting the power discharged by the first energy storage system in the current time interval in response to determining when-tis-determined that the rate of power increase exceeds the threshold rate of power increase (see fig 1-3 paragraph 0030-0034).

As to claim 39 the prior art teaches wherein limiting the power discharged by the first energy storage system in the current time interval comprises limiting the power discharged by the first energy storage system to a sum of the power discharged by the first energy storage system in the at least one previous time interval and a product of the threshold rate of power increase and an amount of time between the at least one previous time interval and the current time interval (see fig 1-3 paragraph 0024-0029).

As to claim 40 the prior art teaches wherein evaluating the control strategy that dynamically splits power comprises: determining whether the load is providing energy or consuming energy during a current time interval (see fig 1-4 paragraph 0042-0044); 

and in response to determining that the load is consuming energy during the current time interval, determining whether a power requirement of the load in the current time interval is increasing or decreasing from at least one previous time interval (see fig 1-4 paragraph 0043-0046); 

and in response to determining that the power requirement of the load in the current time interval is decreasing: determining whether the power requirement of the load in the current time interval is above a discharging limit of the first energy storage system (see fig 1-5 paragraph 0045-0048); 

and in response to determining that the power requirement of the load in the current time interval is not above the discharging limit of the first energy storage system, charge the second energy storage system using energy discharged from the first energy storage system in excess of energy provided to the load by the first energy storage system (see fig 1-5 paragraph 0047-0051 and summary).

As to claim 41 the prior art teaches in response to determining that the power requirement of the load in the current time interval is  above the discharging limit of the first energy storage system, determining the charging/discharging parameters to discharge the first energy storage system to the discharging limit of the first energy storage system, and to discharge the second energy storage system to meet the power requirement of the load in excess of the energy provided by the first energy storage system to the load (see fig 1-3 paragraph 0047-0052).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851